Citation Nr: 0006460	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  95-04 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than September 1, 
1993, for the award of service connection for duodenal ulcer. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from November 1965 to October 
1969, from May 1974 to May 1980, and from August 1980 to 
August 1982.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the July 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for duodenal ulcer disease as secondary to 
service-connected anxiety reaction.  The effective date of 
the award was September 1, 1993.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed. 

2.  The veteran was separated from service on August 3, 1982.  
Received on August 8, 1988 was the veteran's claim for 
service connection for ulcer disease.  

3.  Service connection for ulcer disease was denied by a 
rating action in February 1989, which was not appealed by the 
veteran.

4.  Received on September 1, 1993, was the veteran's 
application to reopen his claim for service connection for 
ulcer disease, claimed as secondary to his service-connected 
anxiety reaction.  

4.  A VA examination report dated November 30, 1993, reflects 
the examiner's medical opinion that the veteran's ulcer was 
related to his anxiety reaction, the first evidence of 
entitlement to service connection for ulcer disease as 
secondary to service-connected anxiety reaction. 


CONCLUSION OF LAW

The criteria for an effective date earlier than September 1, 
1993, for service connection for duodenal ulcer are not met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1999).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's original claim for service connection for ulcer 
disease was received in August 1988, and denied by a rating 
action in February 1989, which was not appealed by the 
veteran.  Received on September 1, 1993, was the veteran's 
application to reopen his claim for service connection for 
ulcer disease.  On VA examination conducted on November 30, 
1993, the examiner noted his medical opinion that the 
veteran's ulcer was related to his anxiety reaction.  By a 
rating action in July 1994 the RO granted service connection 
for ulcer disease as secondary to the veteran's service-
connected anxiety reaction.

Under the applicable regulations, except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the  claim or the date entitlement arose, 
whichever is the later. 38 C.F.R. § 3.400 (1999).

Additional regulations provide that the effective date of an 
award of disability compensation based on an original claim 
for direct service connection or a claim reopened after final 
disallowance shall be the day following separation from 
active service or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, it shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. §3.400(b)(2)(i). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151.  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  When a 
claim has been filed which meets the requirements of § 3.151, 
an informal request for reopening will be accepted as a 
claim.  38 C.F.R. § 3.155.
Additionally, a report of examination or hospitalization 
which meets the requirements of this section will be accepted 
as an informal claim for benefits under an existing law or 
for benefits under a liberalizing law or VA issue, if the 
report relates to a disability which may establish 
entitlement.  38 C.F.R. § 3.157(a).  Once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service 
connected disability is not compensable in degree, receipt of 
one of the following will be accepted as an informal claim 
for increased benefits or an informal claim to reopen.  The 
date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this paragraph apply only when such reports relate to 
examination or treatment of a disability for service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment, or hospital 
admission.  38 C.F.R. § 3.157(b)(c).  
The veteran contends that the effective date for service 
connection for duodenal ulcer should either be the day after 
the date of separation from service, or be based upon the 
date of diagnosis of ulcer disease, which he places in May 
1983.  
On application of the pertinent law and regulations it is 
determined that inasmuch as the veteran's successful claim 
was not filed within one year of the date of his discharge, 
service connection from the time of separation from service 
is not warranted.  38 C.F.R. § 3.400.  Rather, in accordance 
with the applicable regulations the effective date should be 
the later of, the date of receipt of claim, or the date on 
which entitlement arose.  The current effective date assigned 
is the date on which the veteran's reopened claim was 
received, September 1, 1993.  In this case, the date on which 
entitlement arose is not the date of diagnosis of ulcer 
disease; rather it is November 30, 1993, the date of the VA 
examination report that first established entitlement to 
service connection for duodenal ulcer as secondary to 
service-connected anxiety reaction.  Inasmuch as the 
currently assigned effective date is the earlier of the two 
possible dates, the veteran would not be benefited by 
assignment of the alternative date on which entitlement 
arose.  Similarly, although the VA examination report could 
be construed as an informal claim, an earlier effective date 
clearly would not be warranted on that basis.  
The Board is not empowered to assign an effective date other 
than in accordance with the statutes and regulations cited 
above.  Inasmuch as the record presents no basis for 
assignment of an effective date earlier than September 1, 
1993, the appeal is denied.  


ORDER

The claim for service connection for an effective date 
earlier than September 1, 1993, for service connection for 
duodenal ulcer is denied.  



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

